Citation Nr: 1101545	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a strain of the medial 
collateral ligament of the right knee.  

REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The Veteran resides in the jurisdiction of the Des 
Moines, Iowa RO.  

The issue of entitlement to service connection for strain of the 
medial collateral ligament of the right knee is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Hearing loss is at least as likely as not related to acoustic 
trauma in service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

An October 2007 letter provided the Veteran with notice of the 
information and evidence required to substantiate his claim for 
service connection for hearing loss.  The letter informed the 
Veteran what evidence he should submit and advised him of the 
information and evidence that VA would obtain on his behalf.  The 
letter explained how disability ratings and effective dates are 
determined. 

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has also 
had a VA examination, from which an opinion was obtained.

In this case, VA has provided the Veteran adequate notice and 
assistance with regard to the claim being decided.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of this claim, the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis of Claim

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including sensorineural hearing 
loss, when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. 
§ 3.303(d) (2010).

In cases involving service connection for hearing loss, impaired 
hearing will be considered to be a disease when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999).

The Veteran contends that his hearing loss disability is related 
to noise exposure in service.  Specifically, the Veteran alleges 
that, as an Air Frame Structural Repair Specialist, he was 
exposed to constant noise of airplanes landing and taking off.

As previously noted, the Veteran had active duty service from 
June 1969 to May 1973.  Service treatment records indicate that 
no hearing defects were noted upon enlistment in March 1969.    
The January 1973 separation examination noted a complaint of ear 
trouble.  The examiner noted exposure to hazardous noise area in 
aircraft sheet metal work.  The examiner noted that the Veteran 
manifested slightly high frequency hearing loss (bilateral), 
asymptomatic at present  

The separation examination noted thresholds of 25 decibels at 
3000 Hertz and 40 decibels at 6000 Hertz.  The Court has 
indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 160 (1993).  

Post-service, treatment of hearing loss is initially shown in VA 
records dated in November 2007.

The Veteran had a VA examination in February 2008.  The examiner 
noted that the claims file was reviewed.  The Veteran's chief 
complaint was hearing loss and tinnitus.  The Veteran reported 
that his noise exposures included military noise exposure, such 
as fighter jets, aircraft and metal work and occupational noise 
exposure in factory work and as a mechanic on trucks.  The VA 
examiner diagnosed mild to severe sensorineural loss, both ears.  
An audiogram performed in conjunction with the examination 
reflects  bilateral hearing loss as defined by
 § 3.385.  The VA examiner opined that hearing loss is not the 
result of, or caused by,  military noise exposure.  The examiner 
reasoned that the Veteran had normal hearing at entrance and 
separation.  The examiner did not specifically address the 
separation examination notation of high frequency hearing loss.  

The evidence of records reflect current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The service 
treatment records reflect that normal hearing was noted at 
enlistment.  The report of the separation examination indicated a 
history of exposure to hazardous noise, including aircraft metal 
work, and a diagnosis of high frequency hearing loss.  Given this 
evidence, and resolving any doubt in the Veteran's favor, the 
Board finds that bilateral hearing loss was incurred in active 
duty service.  Therefore, service connection for bilateral 
hearing loss is warranted.  





ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

Additional development is necessary before the Board decides the 
claim for service connection for strain of the medial collateral 
ligament of the right knee.  

The Veteran contends that he injured his right knee during 
service in Germany.  The Veteran is competent to report that he 
injured his right knee in service.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  

Post-service VA medical records reflect a current diagnosis of 
right MCL strain.  The Board finds that a VA examination is 
necessary to determine whether a current right knee disability is 
related to service.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
of the right knee.  The claims file should be 
provided for the examiner's review.  The 
examination report should indicate that the 
claims file was reviewed.

2.  The examiner should diagnose any current 
right knee disability and should state 
whether a current right knee disability is at 
least as likely as not (50 percent or greater 
likelihood) related to service.  The examiner 
should provide a detailed rationale for the 
opinion.

3.  Following the completion of the requested 
actions, the claim on appeal should be 
readjudicated.  If the claim remains denied, 
the Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC) and afforded an opportunity to 
respond.  The case should then be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


